Citation Nr: 9901016	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to July 
1968.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision rendered in November 1995, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veterans 
claim of entitlement to service connection for a low back 
disability, among other claims.  The veteran subsequently 
perfected an appeal of that decision.  A hearing on this 
claim was held in Montgomery, Alabama, on July 13, 1998, 
before Jeff Martin, who is a member of the Board and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veterans 
claim.  The threshold question that must be resolved with 
regard to a claim is whether the veteran has met his initial 
obligation of submitting evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 
542, 545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), 
affd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  In order for a 
claim to be well-grounded, there must be competent evidence 
of a current disability as provided by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service 
as provided by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability.  
Caluza, at 506.  Presently, the record does not contain 
medical evidence relating the veterans current low back 
disability with his period of active service, and any events 
therein.

Although the record does not contain medical evidence 
sufficient to well-ground the veterans claim at this time, 
even where a claim is not well grounded, if a claimant puts 
the VA on notice of the existence of evidence which would 
make the claim well grounded or would satisfy the criteria 
for a petition to reopen, the VA is obliged under 38 U.S.C.A. 
§ 5103(a) (West 1991), to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995); Graves v. Brown, 8 Vet. App. 522 
(1996).  

In the present case, the veteran testified at his July 1998 
hearing that he had received treatment in the form of 
medication at the Navy Annex in Arlington, Virginia, during 
the period from approximately August 1966 to July 1968, and 
that he was treated at several private facilities in the 
1970s and in the present.  The private treatment records are 
not in the claims file, and there is no indication that any 
attempt has been made to obtain these records.  At his July 
1998 hearing the veteran submitted VA Form 21-4142s 
authorizing the RO to obtain these records from the private 
facilities.  Given that the private treatment records are 
most likely probative of the veterans claim, the RO should 
contact these facilities and attempt to obtain the identified 
medical records.  Additionally, in the event that the actual 
treatment records are unavailable, the RO should request 
that, if possible, the facilities submit a statement 
identifying when the veteran was treated and the disorder for 
which he was treated.

As for the service records, while the veterans service 
medical records are in the claims file, the Navy Annex 
treatment notes identified by the veteran are not part of 
these records.  Because the record indicates some confusion 
of the veteran with another veteran during the development of 
his claim, the Board requests that the RO make another 
attempt to obtain any additional service medical records from 
both the National Personnel Records Center and directly from 
the Navy Annex, assuming it is still in existence.  

Additionally, the veteran testified that his in-service back 
injury occurred in 1966 while he was on a combat operation in 
Vietnam.  He stated that he jumped from a helicopter 
approximately 10 to 14 feet to the ground carrying heavy 
batteries for a field radio.  The jump was necessary because 
the helicopter could not land.  He was not treated at the 
time of the injury with anything more than aspirin because 
there were injured soldiers requiring the attention of the 
available medical personnel.  He also testified that he had 
no other traumatic injury to his back before or since this 
incident.  Because the veteran has provided credible evidence 
of an in-service injury during combat, and medical evidence 
of treatment proximate to service has been identified, the 
Board requests that the RO schedule the veteran for another 
examination of his back, and have the examiner render an 
opinion as to whether or not the veterans current low back 
disorder is related to his identified in-service injury.  
Additionally, upon remand the veteran should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision at this time would not 
withstand scrutiny by the Court.  For that reason, to ensure 
due process, the case is REMANDED to the RO for the following 
development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly any 
current treatment records from Dr. Davis, 
the veterans treating physician.

2.  The RO should contact the National 
Personnel Records Center and the Navy 
Annex of Arlington, Virginia and request 
any treatment records relating to the 
veteran, particularly those pertaining to 
the period from 1966 to 1968.  The RO 
should request that the Navy Annex check 
any archived records.

3.  The RO should also contact the Jewett 
Orthopedic Clinic, 1285 Orange Avenue, 
Winter Park, Florida, and Robert 
Henderson, Chiropractic Clinic, 1400 East 
Robinson Street, Orlando, Florida, and 
using the authorizations for the release 
of private medical records submitted by 
the veteran at his July 1998 hearing, the 
RO should request that they submit all 
treatment records they have in connection 
with the veteran from 1970 to the 
present.  In the event that these records 
are unavailable, the RO should request 
that, if possible, the facilities provide 
a statement indicating simply the dates 
of the veterans treatment and the 
disorder for which he was treated.  

4.  After the above referenced actions 
have been completed and any additional 
evidence associated with the claims file, 
the RO should accord the veteran an 
examination to ascertain the date of 
onset, etiology, and current 
manifestation of his low back condition.  
It is important that the examiner be 
afforded the opportunity to review the 
veterans claims folder prior to the 
examination.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  The 
examination should include all necessary 
tests and studies.  The examiner should 
be specifically requested to provide an 
opinion as to whether the veterans 
current low back disorder is related to 
the injury he sustained in service 
jumping approximately 10 to 14 feet to 
the ground from a helicopter.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
